BLACKROCK SENIOR FLOATING RATE FUND, INC. BLACKROCK SENIOR FLOATING RATE FUND II, INC. (each, a “Fund”) SUPPLEMENT DATED MAY 8, 2 PROSPECTUS OF EACH FUND DATED DECEMBER 29, 2008 Effective May 8, 2009, the portfolio managers for each Fund have changed.Accordingly, the following replaces the information that currently appears in the sub-sections identified in bold below under the section entitled "Management of the Fund – Investment Advisory and Administrative Arrangements" in each Fund's prospectus: * * * Information about the Portfolio Manager The Fund is managed by a team of investment professionals comprised of Leland T.
